PER CURIAM.
In Dorsey v. State, 664 So.2d 50 (Fla. 4th DCA 1995), we reversed the summary denial of appellant’s motion for post-conviction relief with direction that the trial court either hold an evidentiary hearing or attach those parts of the record that show that appellant is not entitled to relief. On remand, an evidentiary hearing was held and the court again denied the motion. The appellant appeals that ruling.
The denial of relief was recorded in a document that was signed by a deputy clerk. No written order signed by the judge was ever rendered. The clerk’s record of the oral ruling is not an appealable order. State v. Tremblay, 642 So.2d 64 (Fla. 4th DCA 1994).
The appeal is hereby dismissed. The trial court is directed to render a signed, written order from which the appellant can take an appeal.
DELL, WARNER and PARIENTE, JJ., concur.